Name: 93/143/EEC: Commission Decision of 5 March 1993 concerning the importation into the Community of certain live animals and their products originating in or coming via Slovenia, Croatia and the Yugoslav republics
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  political geography;  political framework;  agricultural activity;  agricultural policy
 Date Published: 1993-03-09

 Avis juridique important|31993D014393/143/EEC: Commission Decision of 5 March 1993 concerning the importation into the Community of certain live animals and their products originating in or coming via Slovenia, Croatia and the Yugoslav republics Official Journal L 056 , 09/03/1993 P. 0047 - 0047COMMISSION DECISION of 5 March 1993 concerning the importation into the Community of certain live animals and their products originating in or coming via Slovenia, Croatia and the Yugoslav republics(93/143/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals .entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Directive 92/438/EEC (2), and in particular of Article 18 thereof, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (3), as last amended by Directive 92/438/EEC, and in particular of Article 19 thereof, Whereas foot and mouth disease has been confirmed in cattle recently imported from Croatia into Italy; Whereas the possible occurrence of foot and mouth disease in Slovenia, Croatia and the Yugoslav republics is liable to present a serious threat to the herds of Member States, in view of trade in live animals susceptible to foot and mouth disease and their products; Whereas, in these circumstances, it is essential to suspend importation of live animals susceptible to foot and mouth disease and their products from Slovenia, Croatia and the Yugoslav republics as a first step, HAS ADOPTED THIS DECISION: Article 1 Member States shall not authorize the importation of live animals of the bovine, ovine, caprine and porcine species and other biungulates and animal products of these species originating in or coming via Slovenia, Croatia and the Yugoslav republics. Article 2 This Decision is addressed to the Member States. Done at Brussels, 5 March 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 56. (2) OJ No L 243, 25. 8. 1992, p. 27. (3) OJ No L 373, 31. 12. 1990, p. 1.